Appeal by defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered September 8,1982, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant challenges the sufficiency of the evidence presented by the People by attacking the credibility of Harold McKnight, an eyewitness to the shooting for which defendant was ultimately convicted. It is axiomatic that issues of credibility are primarily for the jury, which has the “advantage of seeing and hearing the witnesses” (People v Kidd, 76 AD2d 665, 666, lv dismissed 51 NY2d 882; People v Gruttola, 43 NY2d 116, 122; People v Rosenfeld, 93 AD2d 872). Mr. McKnight’s background was presented to the jury for their consideration. Moreover, the court properly charged the jury on the standards by which credibility may be assessed. The jury chose to credit this witness’ testimony (see, People v Bigelow, 106 AD2d 448; People v Siu Wah Tse, 91 AD2d 350, 352).
Mr. McKnight, with great specificity, described the events which had transpired on the day in question. Detailed portions of his testimony were corroborated by and were consistent with the testimony of another eyewitness, three detectives, a ballistics expert, and a medical examiner. Thus, the evidence was “sufficient in quantity and quality to support the [jury’s] verdict” (People v Malizia, 62 NY2d 755, 757). The conclusion that defendant was guilty beyond a reasonable doubt of the crimes *929with which he was charged is “consistent with and flow[s] naturally from the proven facts” (People v Kennedy, 47 NY2d 196, 202).
We have reviewed defendant’s other contentions and find them to be without merit. Titone, J. P., O’Connor, Rubin and Lawrence, JJ., concur.